 Case 2:18-cv-13578-DML-SDD ECF No. 1 filed 11/16/18          PageID.1    Page 1 of 5



                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN

                                             :
Kimberly Hamilton,                           :
                                             : Civil Action No.: ______
                     Plaintiff,              :
      v.                                     :
                                             :
Capital One Bank (USA) N.A.,                 :
                                             : DEMAND FOR JURY TRIAL
                     Defendant.              :
                                             :
                                             :

                            COMPLAINT & JURY DEMAND

      For this Complaint, Plaintiff, Kimberly Hamilton, by undersigned counsel,

states as follows:

                                   JURISDICTION

      1.     This action arises out of Defendant’s repeated violations of the

Telephone Consumer Protection Act 47 U.S.C. § 227, et seq. (the “TCPA”).

      2.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in

that Defendant transacts business in this District and a substantial portion of the

acts giving rise to this action occurred in this District.

                                       PARTIES

      3.     Plaintiff, Kimberly Hamilton (“Plaintiff”), is an adult individual

residing in Waterford, Michigan, and is a “person” as defined by 47 U.S.C. §

153(39).
 Case 2:18-cv-13578-DML-SDD ECF No. 1 filed 11/16/18           PageID.2    Page 2 of 5



      4.       Defendant Capital One Bank (USA) N.A. (“Capital One”), is a

Virginia business entity with an address of 1680 Capital One Drive, McLean,

Virginia 22102-3491, and is a “person” as defined by 47 U.S.C. § 153(39).

                                         FACTS

      5.       Within the last year, Capital One began calling Plaintiff’s cellular

telephone, number 248-xxx-5091, using an automatic telephone dialing system

(“ATDS”).

      6.       When Plaintiff answered calls from Capital One, she heard silence

and had to wait on the line before she was connected to the next available

representative.

      7.       Plaintiff never provided consent to receive automated calls from

Capital One.

      8.       In or around July 2018, Plaintiff spoke with a live representative and

requested that the calls cease.

      9.       Plaintiff reiterated this request to Capital One on several subsequent

occasions.

      10.      Nevertheless, Capital One continued to place automated calls to

Plaintiff’s cellular telephone number.
 Case 2:18-cv-13578-DML-SDD ECF No. 1 filed 11/16/18            PageID.3    Page 3 of 5



                                           COUNT I

                 VIOLATIONS OF THE TCPA – 47 U.S.C. § 227, et. seq.



          11.   Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

          12.   At all times mentioned herein, Defendant called Plaintiff’s cellular

telephone number using an ATDS or predictive dialer.

          13.   In expanding on the prohibitions of the TCPA, the Federal

Communications Commission (“FCC”) defines a predictive dialer as “a dialing

system that automatically dials consumers’ telephone numbers in a manner that

“predicts” the time when a consumer will answer the phone and a [representative]

will be available to take the call…”2003 TCPA Order, 18 FCC 36 Rcd 14022. The

FCC explains that if a representative is not “free to take a call that has been placed

by a predictive dialer, the consumer answers the phone only to hear ‘dead air’ or a

dial tone, causing frustration.” Id. In addition, the TCPA places prohibitions on

companies that “abandon” calls by setting “the predictive dialers to ring for a very

short period of time before disconnecting the call; in such cases, the predictive

dialer does not record the call as having been abandoned.” Id.

          14.   Defendant’s telephone system(s) have some earmarks of a predictive

dialer.
 Case 2:18-cv-13578-DML-SDD ECF No. 1 filed 11/16/18         PageID.4   Page 4 of 5



      15.    When Plaintiff answered calls from Defendant, she heard silence

before Defendant’s telephone system would connect her to the next available

representative.

      16.    Defendant’s predictive dialers have the capacity to store or produce

telephone numbers to be called, using a random or sequential number generator.

      17.    Defendant placed automated calls to Plaintiff’s cellular telephone

number despite knowing that it lacked consent to do so. As such, each call placed

to Plaintiff was made in knowing and/or willful violation of the TCPA, and subject

to treble damages pursuant to 47 U.S.C. § 227(b)(3)(C).

      18.    The telephone number called by Defendant was and is assigned to a

cellular telephone serviced by Cricket for which Plaintiff incurs charges pursuant

to 47 U.S.C. § 227(b)(1).

      19.    Plaintiff was annoyed, harassed and inconvenienced by Defendant’s

continued calls.

      20.    The calls from Defendant to Plaintiff were not placed for “emergency

purposes” as defined by 47 U.S.C. § 227(b)(1)(A)(i).

      21.    Plaintiff is entitled to an award of $500.00 in statutory damages for

each call in violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B).
 Case 2:18-cv-13578-DML-SDD ECF No. 1 filed 11/16/18         PageID.5   Page 5 of 5



      22.    As a result of each call made in knowing and/or willful violation of

the TCPA, Plaintiff is entitled to an award of treble damages in an amount up to

$1,500.00 pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

                             PRAYER FOR RELIEF

      WHEREFORE, the Plaintiff prays that judgment be entered against

Defendant:

                   1. Statutory damages of $500.00 for each violation determined to

                      be negligent pursuant to 47 U.S.C. § 227(b)(3)(B);

                   2. Treble damages for each violation determined to be willful

                      and/or knowing pursuant to 47 U.S.C. § 227(b)(3)(C); and

                   3. Such other and further relief as may be just and proper.

                 TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: November 16, 2018
                                      Respectfully submitted,
                                      By: /s/ Sergei Lemberg, Esq.
                                      Attorney for Plaintiff Kimberly Hamilton
                                      LEMBERG LAW, L.L.C.
                                      43 Danbury Road, 3rd Floor
                                      Wilton, CT 06897
                                      Telephone: (203) 653-2250
                                      Facsimile: (888) 953-6237
                                      Email: slemberg@lemberglaw.com
